Letton, J.,
concurring.
I concur in the conclusion reached, but am inclined to think that the reasoning of the opinion is at variance with the cases in this court in which we have held that a broker is not entitled to recover upon a quantum meruit for services rendered in disposing of real estate under a parol contract for commissions. I am satisfied that the conclusion is correct, and that the petition states a cause of action. To hold otherwise would permit a person to procure the confidence of another by inducing his victim to believe he was his agent and acting in his behalf, and, *25after procuring an undue and improper advantage by means of such reliance upon the relations of trust and confidence so created, to set up the statute as a bar to being called upon to account. This was not the purpose of the law. It was enacted to prevent fraud, and not to foster it. The action is not upon a contract of agency. It is for fraud committed under the cloak of agency, and whether compensation for services rendered by the-alleged agent can or cannot be recovered on account of the statutory bar is not material. If the plaintiff was induced to confide in the defendant by reason of her belief that he was her agent, and he so represented, or wilfully acted in such a manner as to deceive her, and took advantage of this belief to defraud her, she is entitled to recover. Cases based upon this principle, though differing in the facts,.are: Corder v. O’Neill, 176 Mo. 401; Busick v. Van Ness, 44 N. J. Eq. 82; Tate v. Watts, 42 Ill. App. 103; McNaughton v. Smith, 136 Mich. 368; Haycraft v. Creasy, 2 East (Eng.) 92.
Root ana Sedgwick, JJ., concur in these views.